        Case 3:18-cv-01502-RNC Document 207 Filed 04/30/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

VERNON HORN,                                 :       CIVIL NO. 3:18-CV-1502 (RNC)
    Plaintiff,                               :
                                             :
       v.                                    :
                                             :
CITY OF NEW HAVEN, et al.,                   :       APRIL 30, 2021
      Defendants.


                   CONSENT MOTION FOR EXTENTION OF
            DEADLINE TO FILE DISPOSITIVE MOTIONS TO JUNE 7, 2021

       All Parties have discussed and consented to an extension of three weeks to the dispositive

motion deadline. A similar consented-to extension is requested in the corresponding Jackson

lawsuit, Marquis Jackson v. City of New Haven, et al., 3:19-CV-388 (RNC). The Defendants

hereby move for an Order granting this extension and in support state as follows:

   1. The Defendants ask this Court to modify the existing scheduling order, which currently
      provides the deadline for dispositive motions to be filed on May 14, 2021. (See Docket
      Order No. 133)

   2. The Defendants, with Plaintiffs’ consent, request an extension of three weeks to the current
      dispositive motion deadline to June 7, 2021.

   3. This request is made in part due to the additional time and delay that resulted from the
      completion of Plaintiff Jackson’s expert witness disclosures and depositions, after Plaintiff
      Jackson withdrew his originally disclosed expert witnesses. On November 30, 2020,
      Plaintiff’s original liability expert was withdrawn due to a health-related complication, and
      his original damages expert was withdrawn on November 20, 2020, because Plaintiff had
      relocated and changed treating psychiatrists. The Defendants agreed to Plaintiff Jackson’s
      request to withdraw and replace his experts.

   4. The Court then entered an Order on December 25, 2020 amending Plaintiff Jackson’s
      expert disclosure dates. However, the dispositive motion deadline remained the same.

   5. Plaintiff Jackson disclosed two new experts. The report for Plaintiff Jackson’s replacement
      liability expert was disclosed on February 8, 2021 and the report for Plaintiff’s replacement
      damages expert was disclosed on January 13, 2021. The experts were thereafter deposed
      on February 19, 2021 and March 2, 2021.
                                                 1
        Case 3:18-cv-01502-RNC Document 207 Filed 04/30/21 Page 2 of 5




   6. Plaintiff Jackson then requested and took an additional important fact witness deposition
      of New Haven States’ Attorney, Patrick Griffin, on April 8, 2021. The deposition had been
      previously requested but delayed in part due to administrative complications related to
      COVID-19. The Defendants agreed to accommodate the taking of this deposition during
      expert discovery.

   7. Due to delays outlined above, the Defendants’ expert disclosures were delayed by
      agreement until April 15, 2021.

   8. The Defendants request to modify the dispositive motion deadline so that the deadline is
      after the Defendants’ experts’ depositions are completed.


       WHEREFORE, it is respectfully requested that the Court approve and extend the

dispositive motion deadline to and include June 7, 2021.


                                                    Respectfully submitted,

                                                    NIELSEN, ZEHE & ANTAS, P.C.

                                                    /s/ Bradford S. Krause



                                                    Jeffrey R. Zehe
                                                    Bradford S. Krause
                                                    NIELSEN, ZEHE & ANTAS, P.C.
                                                    55 W. Monroe, Suite 1800
                                                    Chicago, Illinois 60603
                                                    (312) 322-9900
                                                    jzehe@nzalaw.com
                                                    bkrause@nzalaw.com
                                                    Attorneys for Defendants Leroy Dease,
                                                    Petisia Adger, and Daryle Breland




                                               2
        Case 3:18-cv-01502-RNC Document 207 Filed 04/30/21 Page 3 of 5




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing, has been served via
electronic transmission, on this 30th day of April 2021, to the attorneys listed in the attached
Service List.

                                                           /s/ Jennifer Alonzo
                                                           Jennifer Alonzo




                                               3
       Case 3:18-cv-01502-RNC Document 207 Filed 04/30/21 Page 4 of 5




                                       SERVICE LIST

               Horn v. City of New Haven, et al. – Case No. 2018 CV 01502
              Jackson v. City of New Haven, et al. – Case No. 2019 CV 00388


Ilaan M. Maazel
EMERY, CELLI, BRINCKERHOFF & ABADY, LLP
600 Fifth Avenue at Rockefeller Center, 10th Floor
New York, NY 10020
(212) 763-5000
imaazel@ecbalaw.com

Douglas Edward Lieb
Kaufman Lieb Lebowitz & Frick LLP
10 East 40th Street
Suite 3307
New York, NY 10016
212-660-2332
dlieb@kllflaw.com

Sarah Steinfeld
Sean K. McElligott
KOSKOFF, KOSKOFF & BIEDER, P.C.
350 Fairfield Avenue, Floor 5
Bridgeport, CT 06604
(203) 583-8634
ssteinfeld@koskoff.com
smcelligott@koskoff.com
Attorneys for Plaintiff, Vernon Horn

Kenneth Rosenthal
LAW OFFICE OF KENNETH ROSENTHAL
One Audubon Street
Third Floor
New Haven, CT 06511
krosenthal@gs-lawfirm.com

Daniel Fernandes Lage
Christie Dorine Jean
RUANE ATTORNEYS AT LAW
1 Enterprise Drive, Suite #305
Shelton, CT 06484
(203) 925-9200
daniel@ruaneattorneys.com
christie.jean@ruaneattorneys.com
Attorneys for Plaintiff, Marquis Jackson

                                             4
       Case 3:18-cv-01502-RNC Document 207 Filed 04/30/21 Page 5 of 5




Thomas R. Gerarde
Beatrice S. Jordan
HOWD & LUDORF, LLC
65 Wethersfield Avenue
Hartford, CT 06114
(860) 249-1361 ext. 143
tgerarde@hl-law.com
bjordan@hl-law.com
lorelei@hl-law.com
sserrano@hl-law.com
mburgess@hl-law.com
Attorneys for the City of New Haven

Jeffrey R. Zehe
NIELSEN, ZEHE & ANTAS, P.C.
55 W. Monroe St., Suite 1800
Chicago, Illinois 60603
(312) 322-9900
jzehe@nzalaw.com

Thomas E. Katon
SUSMAN, DUFFY & SEGALOFF, P.C.
59 Elm Street, 5th Floor
New Haven, CT 06507
(203) 624-9830
tkaton@susmanduffy.com
Attorneys for Leroy Dease, Petisia Adger, Daryle Breland


Stephen R. Finucane
Edward D. Rowley
Terrence M. O’Neill
OFFICE OF THE ATTORNEY GENERAL--SHERMAN
MacKenzie Hall
110 Sherman Street
Hartford, CT 06105
Stephen.finucane@ct.gov
Edward.rowley@ct.gov
Terrence.oneill@ct.gov
Attorneys for James Stephenson




                                            5
